Citation Nr: 0503592	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  97-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. R.C.G.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal of an April 1996 rating decision of 
the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The case was previously before the Board in February 2000.  
At that time, the issues included service connection for PTSD 
and whether new and material evidence had been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  The Board denied service connection for post- 
traumatic stress disorder (PTSD), and found that new and 
material evidence sufficient to reopen the claim regarding 
service connection for a psychiatric disorder had been 
submitted.  This issue was remanded for additional 
development.  That was accomplished and the case was returned 
to the Board. The case was again remanded by the Board in 
December 2001 for additional due process purposes.  In 
September 2003 the Board denied service connection for a 
psychiatric disorder.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

The September 2003 Board decision was vacated and remanded by 
Court in October 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Court, in October 2004, remanded 
this issue to the Board, primarily because the Court found 
that the Board had not provided adequate reasons or bases for 
its denial of the veteran's claim.  Specifically, the Court 
indicated that the Board did not adequately address the 
findings of a June 1996 private psychological report of Dr. 
Arizmendi, and the testimony and psychiatric examination 
report of Dr. Correa.  

In addition, the Court found fault with a July 2002 VA 
examination report.  Specifically, the Court pointed out that 
a prior Board remand, dated December 2001, had requested this 
examination, and had requested that the examiner review all 
evidence of record, including a March 1995 report of Dr. C.  
The Court noted that, while the examiner indicated that his 
opinion that there was no basis for service connection for a 
psychiatric disorder was based on all records and evaluations 
in the claims folder, the Court stated that there was no 
specific indication that the VA examiner had reviewed the 
March 1995 report of Dr. C. or the June 1996 report of Dr. A.  
The Court therefore found that the examination did not comply 
with the Board's December 2001 remand, and as such, was 
insufficient.  See Stegall v. West, 11 Vet.App 268 (1998).

Therefore, as the Court found both the Board's prior 
decision, and the examination on which is was partially 
based, inadequate, the Board finds it must send this claim 
back for a further VA examination, to ensure that all 
relevant records are considered by the examiner in the 
rendering of his opinion.

The Board regrets the additional delay a further remand in 
this case will entail.  However it is necessary to ensure 
that the veteran gets all consideration due him under the 
law.

Accordingly, this claim is remanded for the following 
development:

1.  A VA examination should be conducted by a 
psychiatrist in order to determine the nature, 
severity, and etiology of any psychiatric illness.  
The claims folder and a copy of this remand should 
be made available to the examiner prior to the 
examination.  The examiner is requested to indicate 
in the report that the claims folder was reviewed.  
Furthermore, the examiner must review the March 
1995 report of Dr. C. and the June 1996 report of 
Dr. A., and indicate in his report that such 
evidence was reviewed and considered in his 
examination.  Any tests or specialized evaluation 
deemed necessary should be conducted.  Following 
the examination it is requested that the examiner 
render an opinion as to whether it is as likely as 
not that any psychiatric illness with which the 
veteran is diagnosed is related to service, or any 
incident therein.  A complete rationale for any 
opinion expressed should be included in the 
examination report.

2.  Thereafter, the RO should re-adjudicate the 
claim on appeal, considering all evidence of 
record.  If any benefit sought is not granted, the 
veteran should be furnished a supplemental 
statement of the case and an opportunity to 
respond.  The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




